Citation Nr: 0335641	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor, or for adaptive 
equipment only.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran retired in July 1993 after approximately 20 
years' active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


REMAND

The Board notes that the RO's decision in this case was based 
on VA outpatient treatment records and statements by VA 
health care professionals.  Those records and statements 
describe the range of motion of the veteran's service-
connected left knee disability; certain clinical, laboratory, 
and x-ray findings; and the overall effect of the veteran's 
disabilities on his ability to work and attend school.  
However, no examiner has commented specifically on the degree 
of functional impairment of the veteran's left leg in terms 
relevant to the determination at issue, i.e., whether no 
effective function of the foot remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance.  That determination is to be made on 
the basis of the actual remaining function of the foot, 
whether the acts of balance and propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (2003).  

Accordingly, the Board believes that the veteran should be 
afforded an examination, with the examiner providing an 
opinion regarding the remaining functional ability of his 
left leg prior to final appellate consideration of his 
appeal.  

In addition, there has been a significant change in the law 
with the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
law and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record does not reflect that the 
RO has provided the appellant with any notice concerning the 
duties of him and of VA regarding his claim.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court of Appeals found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, when 
providing the claimant with notice as required by the VCAA, 
the RO must explain to him that a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following additional actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  The claimant should be 
notified as to the specific types of 
evidence that are needed to establish his 
claim for a certificate of eligibility 
for financial assistance in the purchase 
of an automobile or other conveyance, and 
adaptive equipment therefor, or for 
adaptive equipment only.  In particular, 
the RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should then schedule the 
veteran for an orthopedic examination.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be completed.  The 
examiner's report should set forth in 
detail all pertinent symptoms, clinical 
findings, and diagnoses, as well as the 
functional impairment, regarding the 
veteran's service-connected left knee 
disability.  The examiner should be 
requested to provide an opinion as to 
whether there remains effective function 
of the left foot, as a result of the 
service-connected left knee disability, 
other than that which would be equally 
well served by an amputation stump with 
use of a suitable prosthetic appliance, 
specifically noting whether the acts of 
balance and propulsion, etc., could be 
accomplished equally well by an 
amputation stump with prosthesis.  

3.  Upon completion of the requested 
development and notification actions, the 
RO should again consider the appellant's 
claim.  If any action taken remains 
denied, the RO should furnish him and his 
accredited representative with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the claimant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WYANE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



